FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                       March 5, 2008
                       UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                FOR THE TENTH CIRCUIT


 OLOYEA D. WALLIN,

         Plaintiff-Appellant,

 v.                                                         No. 04-1097
                                                        (District of Colorado)
 F. DYCUS, et al.,                                  (D.C. No. 03-WM-174 (MJW))

         Defendants-Appellees.

 ______________________________

 OLOYEA D. WALLIN,

         Plaintiff-Appellant,

 v.                                                         No. 05-1439
                                                        (District of Colorado)
 MS. HILL, et al.,                                  (D.C. No. 03-WM-280 (MJW))

         Defendants-Appellees.



                                         ORDER



Before MURPHY, SEYMOUR and McCONNELL, Circuit Judges.


        These appeals are before the court, on our own motion, to recall the mandate and

to reissue an amended decision. The court’s decision in these matters issued originally on

September 11, 2006, and was reissued on a sua sponte grant of rehearing on February 23,

2007.
       The February 23, 2007 Order & Judgment contained, however, a significant

typographical error. On page 8 of our decision, we vacated that portion of the district

court’s opinion dismissing Mr. Wallin’s federal claims against defendants Gilbert,

Domenico, Traub, Bair, Fuchs, Wederiski, Brill, CCA and Dycus. We did so based on

Jones v. Bock, 127 S.Ct. 910 (2007). We remanded those claims back to the district court

for further proceedings.

       The final dispositional paragraph did not, however, mention the remand. Rather,

that language affirmed the judgment of the district court. The attached amended Order &

Judgment corrects the clerical error. The decision shall reissue nunc pro tunc to February

23, 2007, and the recalled mandate shall reissue forthwith.



                                          Entered for the Court,




                                          ELISABETH A. SHUMAKER
                                          Clerk of Court




                                            -2-
                                                                    FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                            February 23, 2007
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                               Clerk of Court
                                   TENTH CIRCUIT



OLOYEA D. WALLIN,

            Plaintiff-Appellant,

      v.                                              No. 04-1097
                                                  (District of Colorado)
F. DYCUS, Officer; MR. GILBERT,              (D.C. Nos. 03-WM-174 (MJW))
Officer; MR. DOMENICO, Officer; MS.
TRAUB, Nurse; MS. BAIR, K.C.C.C.; J.
FUCHS, K.C.C.C.; M. WEDERSKI,
K.C.C.C.; H. BRILL, K.C.C.C. Warden;
MR. BOUJOURNAL, C.D.O.C. Liason;
E. GILLESPIE, C.D.O.C.;
CORRECTIONAL CORPORATIONS
OF AMERICA, (CCA), Mr. John Doe;
COLORADO DEPARTMENT OF
CORRECTIONS, (CDOC); JOE JOE
ORTIZ,

           Defendants-Appellees.
__________________________

OLOYEA D. WALLIN,

            Plaintiff-Appellant,

v.
                                                     No. 05-1439
MS. HILL, MR. SLOAN, Assistant                    (District of Colorado)
Warden; H. BRILL, Warden; MS.                (D.C. Nos. 03-WM-280 (MJW))
WEDERSKI; MS. BAIR; MR.
BOUJOURNAL, C.D.O.C.; E.
GILLESPIE, C.D.O.C.; JOHN DOE,
Correctional Corporations of America
(CCA); JOE ORTIZ, Colorado
Department of Corrections; MR.
SAFFER; COLORADO DEPARTMENT
 OF CORRECTIONS,

                Defendants-Appellees.



                                 ORDER AND JUDGMENT*


Before MURPHY, SEYMOUR, and McCONNELL, Circuit Judges.


       Plaintiff Oloyea D. Wallin appeals the district court’s grant of summary judgment

and motion to dismiss. He also appeals the district court’s discovery orders. We have

jurisdiction under 28 U.S.C. § 1291, and we AFFIRM in part, VACATE in part, and

REMAND this matter to the district court for additional proceeding consistent with this

decision.

                            Factual and Procedural Background

       Mr. Wallin filed two pro se lawsuits asserting a variety of claims against personnel

and administrators at the Kit Carson Correctional Center, a privately-owned prison

operated under contract with the Colorado Department of Corrections (“CDOC”). In his

first lawsuit, Mr. Wallin brought claims against individual defendants Domenico, Dycus,


       *
         After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See Fed. R.
App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Circ. R. 32.1.



                                                -2-
Gilbert, Traub, Bair, Bongirno, Brill, Fuchs, Gillespie, Oritz, and Wederiski, as well as

institutional defendants the Colorado Department of Corrections (CDOC) and the

Correctional Corporation of America (CCA). Mr. Wallin alleged that Dycus, a prison

guard, “maliciously and sadistically” used excessive force when placing restraints around

his wrists. Mr. Wallin further alleged that he suffered injury to his wrists and requested to

have medical staff examine his injuries. Despite his requests to various prison personnel,

however, no medical staff came to his assistance. Prison guards Dycus and Gilbert

denied Mr. Wallin unspecified medication. When Ms. Traub, a nurse at the prison at the

time, did her rounds, she provided him with some pain reliever and examined his wrists.

She agreed to keep this medical information confidential, but she later shared Mr.

Wallin’s confidential medical information with Dycus. Defendants Bair (a program

manager), Fuchs (a prison personnel officer), and Brill (the warden) were notified of

Dycus’s acts through Mr. Wallin’s use of CDOC’s inmate grievance procedure, but they

failed to act. Mr. Wallin admitted in deposition that he did not have evidence at the time

that Ortiz, the executive director of the CDOC, ever personally reviewed his grievances.

Based on these allegations, Mr. Wallin claimed various violations of the Eighth

Amendment and Colorado tort law.

       The defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6). The magistrate

recommended granting the motion in part on August 15, 2003. Mr. Wallin then filed a

motion to amend his complaint, which the magistrate denied. After considering Mr.

Wallin’s objections to the magistrate’s recommendation, the district court issued an order

                                             -3-
on February 3, 2004 dismissing all claims against the state defendants Oritz, Brill,

Borgino, Gillespie, Bair, Fuchs, Wederiski, and some claims against defendants Gilbert,

Domenico and Traub on the basis of Mr. Wallin’s failure to exhaust administrative

remedies as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §

1997e(a). Mr. Wallin was given an opportunity to file an amended complaint and was

warned that failure to file an amended complaint would result in dismissal of his claims.

He did not do so. The district court dismissed his remaining claims without prejudice on

December 28, 2004.

       Mr. Wallin’s second lawsuit involved the alleged denial of access to special

clothing required to alleviate a skin condition. He claims that he requested and received

certain medical undergarments (“medical whites”) from a different facility, but that

Assistant Warden Sloan and members of the mailroom staff refused to release the

clothing. He submitted informal grievances to Sloan, Brill, Wedorski, Bair, and the

CDOC, to no avail. He later sued Sloan and the mailroom staff in connection with this

incident, asserting violations of the Eighth Amendment and Colorado state torts of

negligence and intentional infliction of emotional distress. He also sued his CDOC

grievance officer, Gillespie, for failure to act on his complaint. The defendants filed

motions to dismiss.

       On March 8, 2004, the district court issued an order dismissing Mr. Wallin’s

lawsuit against Gillespie for failure to state a § 1983 claim. However, the district court

declined to dismiss for failure to state a claim on Mr. Wallin’s § 1983 claim against Ortiz.

                                             -4-
On summary judgment, the court dismissed the federal claims against all other

defendants on the grounds that he failed to show that (1) the officer had acted with

deliberate indifference, and (2) he had failed to exhaust his administrative remedies. The

court dismissed his state law claim for intentional infliction of emotional distress with

prejudice as to all defendants. It dismissed his negligence claim with prejudice as to

some defendants, and without prejudice as to others. The court overruled his objections

to various discovery orders issued by the magistrate judge.

       Mr. Wallin has appealed the dismissal, the summary judgment, and the denial of

his objections to the various discovery orders.

                                   I. Motion to Dismiss

       A motion to dismiss is appropriate when it appears beyond doubt that the plaintiff

could not prove a set of facts entitling him to relief. See United States v. Colo. Supreme

Court, 87 F.3d 1161, 1164 (10th Cir. 1996). We review de novo the district court’s grant

of a motion to dismiss. Id. “[W]e must accept as true all well-pleaded facts, and construe

all reasonable allegations in the light most favorable to the plaintiff.” Id.



                                     Order of dismissal

       The district court dismissed Mr. Wallin’s first lawsuit when he failed to file an

amended complaint. An action may be dismissed for the party’s failure to comply with a

judge’s order. Fed. R. Civ. P. 41(b). The district court must take reasonable steps to

determine whether the party has complied with an order. See Cosby v. Meadors, 351 F.3d

                                              -5-
1324, 1331 (10th Cir. 2003).

       The district court addressed the following factors in deciding whether Mr.

Wallin’s complaint should be dismissed for failure to comply with its orders:

              (1) actual prejudice to the opposing party; (2) the degree of
              interference with the judicial process; (3) the litigant’s culpability;
              (4) whether the litigant was warned in advance that dismissal was a
              likely sanction; and (5) whether a lesser sanction would be effective.

Order of Dismissal 5 (quoting Cosby, 351 F.3d at 1333). Applying these factors, the

district court found the defendants’ motion to dismiss without prejudice should be

granted.1

       Mr. Wallin argues on appeal that he was confused by some of the judge’s orders

and did not receive others, and was thus unable to amend his complaint according to the

judge’s requirements. Further, he states that the defendants were not prejudiced because

they were able to participate in discovery. We are not convinced. First, although Mr.

Wallin claims he did not receive the court’s order requiring him to amend the complaint,

this was the fourth order of its type requiring an amended complaint. See Doc. No. 90,

101, 105, 126. Second, prejudice resulted not because of the defendants’ inability to

participate in discovery, as Mr. Wallin suggests, but because many of the defendants had

been released by the district court’s February 3, 2004 order dismissing all claims against

Oritz, Brill, Borgino, Gillespie, Bair, Fuchs, Wederiski, and some claims against Gilbert,

       1
         Although the dismissal was without prejudice, it is still appealable because the
district court dismissed the entire case and not a specific cause of action. See Bragg v.
Reed, 592 F.2d 1136, 1138 (10th Cir. 1979); Budde v. Ling-Temco-Vought, Inc., 511 F.2d
1033, 1036 (10th Cir. 1975).

                                            -6-
Domenico and Traub. The failure to file an amended complaint resulted in confusion

regarding what claims were being asserted against certain parties who had already been

released. The district court provided Mr. Wallin a year to provide an amended complaint,

and informed him that failure to do so might result in a dismissal of his case. It was thus

justified in granting the motion to dismiss under Fed. R. Civ. P. 41(b).

                          Exhaustion of Administrative Remedies

       Mr. Wallin also appeals the district court’s dismissal of certain claims for failure to

exhaust administrative remedies as required by the PLRA. The court found that Mr.

Wallin had exhausted his administrative remedies only with respect to his first and sixth

causes of action, and then only as to defendant Dycus. Accordingly, the court dismissed

all of Mr. Wallin’s federal claims against defendants Gilbert, Domenico, Traub, Bair,

Fuchs, Wederiski, Brill, and CCA for failure to exhaust. As to defendant Dycus, the court

dismissed all of Mr. Wallin’s federal claims except for Claim One, alleging excessive

force, and Claim Six, alleging denial of medication.

       Subsequent to the district court’s order, the Supreme Court held that our precedent

on which the district court relied incorrectly interpreted the PLRA’s exhaustion

requirement. In Jones v. Bock, 127 S. Ct. 910, 921 (2007), the Court held “that failure to

exhaust is an affirmative defense under the PLRA, and that inmates are not required to

specifically plead or demonstrate exhaustion in their complaints.” This holding overruled

our decision in Steele v. Federal Bureau of Prisons, 355 F.3d 1204, 1210 (10th Cir.

2003), the decision that formed the basis of the district court’s opinion.

                                             -7-
       In light of this intervening precedent, we vacate that portion of the district court’s

opinion dismissing Mr. Wallin’s federal claims against defendants Gilbert, Domenico,

Traub, Bair, Fuchs, Wederiski, Brill, CCA, and Dycus due to Mr. Wallin’s failure to

plead exhaustion, and we remand for further proceedings consistent with the Supreme

Court’s opinion in Jones v. Bock. The district court is, of course, free to consider motions

from these parties that properly raise Mr. Wallin’s failure to exhaust as an affirmative

defense.

                                II. Summary Judgment

       In Mr. Wallin’s second suit, the district court ruled against him on several issues.

We review de novo the district court’s grant of summary judgment in favor of the

defendants. See Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 466

n.10 (1992). Summary judgment is appropriate if there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                              Cruel and Unusual Punishment

       The district court held that the alleged deprivation of hygiene items would not be a

violation of the Eighth Amendment’s prohibition against cruel and unusual punishment.

To support such an Eighth Amendment claim, a deprivation must be sufficiently serious,

denying the “minimal civilized measure of life’s necessities” and resulting in substantial

harm. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Moreover, the responsible official

must have a sufficiently culpable state of mind; generally, the official must act with

                                             -8-
deliberate indifference to the inmate’s needs and welfare. Mitchell v. Maynard, 80 F.3d

1433, 1441-42 (10th Cir. 1996).

       The district court found that the Eighth Amendment was not violated because: (1)

Mr. Wallin did not establish that his condition was exacerbated by the postponed delivery

of his medical whites; and (2) the defendants supplied creams, lotions, a special detergent,

and prescription medication, demonstrating that they did not act with deliberate

indifference. We agree with the reasons stated by the district court, and affirm the

summary judgment dismissal of the Eighth Amendment claims against Bair, Brill, Hill

Saffer, Sloan, Wederiski, Bongirno, CDOC,2 and Ortiz.3

               Timely Notice under the Colorado Government Immunity Act

       According to Colo. Rev. Stat. § 24-10-109, any person bringing a tort claim

against the state, a state agency, or a state employee must comply with the notice

requirements of the Colorado Government Immunity Act (“CGIA”). “[T]he failure to

substantially comply with the notice of claim provision is a complete defense to any

action subject to § 24-10-109 C.R.S.” State Personnel Bd. v. Lloyd, 752 P.2d 559, 562

(Colo. 1988). The notice of claim provision requires “[a]ny person claiming to have

suffered an injury . . . . shall file a written notice as provided in this section within one

       2
       It was unclear to the district court whether CDOC was actually a named party to
the complaint. To the degree that it was, we affirm in its favor.
       3
        The district court also held that, in the alternative, these defendants were entitled
to a dismissal of Mr. Wallin’s Eighth Amendment claim because Mr. Wallin failed to
plead that he had exhausted his administrative remedies. Because we affirm the merits of
the district court’s opinion, we do not reach this alternative holding.

                                               -9-
hundred eighty days after the date of the discovery of the injury.” Col. Rev. Stat. § 24-

10-109(1).

       Mr. Wallin brought claims for negligence and intentional infliction of emotional

distress, which require compliance with the notice requirements of the CGIA. The

district court found that Mr. Wallin was required to file his notice of claim no later than

September 25, 2002, because the injury occurred in February when he was denied

medical treatment. Mr. Wallin argues that the injury did not occur until September 11,

2002, when the grievance officer stated he would not help to obtain the medical clothing.

Mr. Wallin states that he sent his notice of claim on March 12, 2003, and the defendants

received the claim on March 24, 2003. Even if the Court were to accept Mr. Wallin’s

argument regarding when the injury occurred, his claim would still fail because the

deadline for notice under the CGIA would have been March 10, 2003–180 days after

September 11, 2002. The district court was therefore correct to grant summary judgment

under the CGIA with regard to the state law claims against Bongirno, CDOC,4 Ortiz, and

Gillespie.

                        Intentional Infliction of Emotional Distress

       The district court found that Mr. Wallin had failed to provide evidence that the

defendants committed outrageous conduct sufficient to support a claim of Intentional

Infliction of Emotional Distress (“IIED”). In Colorado, IIED requires extreme and

outrageous conduct that “goes ‘beyond all possible bounds of decency, and [is] regarded

       4
        See supra footnote 2.

                                            -10-
as atrocious, and utterly intolerable in a civilized community.’” Riske v. King Soopers,

366 F.3d 1085, 1089 (10th Cir. 2004) (quoting Rugg v. McCarty, 476 P.2d 753, 756

(Colo. 1970)). It is the district court’s role to determine whether a plaintiff’s claim meets

this standard. Id. In making this determination, the district court stated:

              Wallin argues that the defendants knew he was suffering rashes,
              irritation, scars, and bleeding because of his skin condition, but they
              failed to do anything other than offer him pain pills, and refused to
              provide his medical clothing. However, the undisputed facts
              establish that defendants provided Wallin with other treatments,
              including prescribed creams, ointments, and prescription medication,
              as well as a special detergent to wash his clothes. Under these
              circumstances, I agree with Magistrate Judge Watanabe that
              reasonable people would have to agree that the defendants' conduct
              was not outrageous.

R. Doc. 291 at 19-20 (footnote omitted). Reasonable people might believe that Mr.

Wallin was treated poorly, but we agree with the district court that a reasonable person

would not consider the defendants’ conduct outrageous or beyond all possible bounds of

decency. The district court’s dismissal of these charges is affirmed.

                                 Supplemental Jurisdiction

       The district court declined to exercise supplemental jurisdiction over some of Mr.

Wallin’s negligence claims on the grounds that there were unresolved issues of state law

raised which would be better resolved by the state courts. “The district courts may

decline to exercise supplemental jurisdiction over a claim . . . [if] the claim raises a novel

or complex issue of State law.” 28 U.S.C. 1367(c)(1); Anglemyer v. Hamilton County

Hosp., 58 F.3d 533, 541 (10th Cir. 1995) (declining to decide an unresolved issue of state


                                             -11-
law). In a case of mixed federal and state issues, a “district court has discretion whether

to exercise supplemental jurisdiction over state law claims once the federal questions

have been dismissed.” Olcott v. Delaware Flood Co., 76 F.3d 1538, 1550 (10th Cir.

1996). We agree with the district court’s judgment that Mr. Wallin’s case raises issues

that have not yet been explicitly addressed by the Colorado courts,5 and thus find that the

district court did not abuse its discretion in declining to exercise federal jurisdiction over

the negligence claims against defendants Bair, Brill, Doe, Hill, Saffer, Sloan, and

Wederiski.

                                   III. Discovery Orders

       Mr. Wallin challenged discovery orders on both the motion to dismiss and the

summary judgement. We affirmed the motion to dismiss so we will not consider those

discovery issues on appeal. We only address the appealed discovery orders for summary

judgement. If the plaintiff fails to develop an issue sufficient to invoke appellate review,

then the district court’s discretion in a discovery motion will be upheld. See United States

v. Apperson, 441 F.3d 1162, 1191 (10th Cir. 2006). Mr. Wallin’s cursory argument to

this Court fails to show that he was prejudiced by the district court’s discovery orders.

       The judgment of the United States District Court for the District of Colorado is

AFFIRMED in part, VACATED in part, and REMANDED for further proceedings


       5
        While the district court cites a number of precedents indicating a trend toward
finding a special relationship between a jailer and a prisoner giving rise to the duty to
protect the prisoner’s health, Wallin v. Hill, 2005 WL 1924663, at *9-10 (D. Colo., Aug.
10, 2005), we state no conclusion on how the Colorado courts should decide this issue.

                                             -12-
consistent with this Order & Judgment.



                                                Entered for the Court,

                                                Michael W. McConnell
                                                Circuit Judge




                                         -13-